Title: James Madison to Martin Van Buren, 5 July 1830
From: Madison, James
To: Van Buren, Martin


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                July 5. 1830
                            
                         
                        Your letter of June 9th. came duly to hand. On the subject of the discrepancy between the construction put by
                            the message of the President on the Veto of 1817. and the intention of its author, the President will of course consult
                            his own view of the case. For myself, I am aware that the document must speak for itself, and that that intention can not
                            be substituted for the established rules of interpretation.
                        The several points on which you desire my ideas are necessarily vague, and the observations on them can not
                            well be otherwise. They are suggested by a respect for your request, rather than by a hope that they can assist the object
                            of it.
                        "Point 1. the establishment of some rule which shall give the greatest practicable precision to the power of
                            appropriating money too objects of general concern"
                        The rule must refer, it is presumed, either to the objects of appropriation, or to the apportionment of the
                            money.
                        A specification of the objects of general concern, in terms as definite as may be, seems to be the rule most
                            applicable; thus Roads, simply, if for all the uses of Roads; or roads post and military, if limited to those uses; or
                            post roads only, if so limited; Thus, Canals, either generally, or for specified uses: So again Education, as limited to a
                            University, or extended to Seminaries of other denominations.
                        As to the apportionment of the money, no rule can exclude Legislative discretion but that of a distribution
                            among the States according to their presumed contributions: that is to their ratio of Representation in Congress. The
                            advantages of this rule are its certainty, & its apparent equity. The objections to it may be that, on one hand, it
                            would increase the comparative agency of the Federal Govt. and on the other that the money might not be expended on
                            objects of general concern; the interests of particular States not happening to coincide with the general interest in
                            relation to improvements within such States
                        "2. A rule for the Government of Grants for Light houses, and the improvement of Harbours and rivers, which
                            will avoid the objects which it is desirable to exclude from the present action of the Government; and at the same time to
                            do what is imperiously required by a regard to the general Commerce of the Country"
                        National grants in these cases, seem to admit no possible rule of discrimination, but as the objects may be
                            of a national or local character. The difficulty lies, as in all cases when the degree
                            & not the nature, of the case, is to govern the decision. In the extremes, the judgment
                            is easily formed; as between removing obstructions in the Mississippi the highway of commerce for half the nation, and a
                            like operation, giving but little extension to the navigable use of a river itself of confined use. In the intermediate
                            cases, Legislative discretion, and consequently Legislative errors & partialities are unavoidable. Some controul
                            is attainable, in doubtful cases, from preliminary Investigations & Reports by disinterested & responsible
                            Agents.
                        In defraying the expence of internal improvements, strict justice would require that a part only and not the
                            whole should be borne by the nation. Take for examples, the Harbours of N. York and New Orleans. However important in a
                            commercial view they may be to the other portions of the Union, the States to which they belong, must derive a peculiar as well as a common advantage from improvements made in
                            them, and could afford therefore to combine with grants from the common Treasury, proportional contributions from their
                            own. On this principle it is, that the practice has prevailed in the States, (as it has done with Congress) of dividing
                            the expence of certain improvements, between the funds of the State, and the contributions of those locally interested in
                            them.
                        Extravagant and disproportionate expenditures, on Harbours, Light Houses & other arrangements on the
                            SeaBoard ought certainly to be controuled as much as possible. But it seems not to be sufficiently recollected that in
                            relation to our foreign Commerce, the burden & benefit of accomodating &
                            protecting it, necessarily go together, and must do so as long & as far, as the public revenue continues to be
                            drawn thro’ the Custom House. Whatever gives facility and security to navigation, cheapens imports; and all who consume
                            them where ever residing, are alike interested in what has that effect. If they consume they ought, as they now do, to
                            pay. If they do not consume, they do not pay. The consumer in the most inland State, derives the same advantage from the
                            necessary & prudent expenditures for the security of our foreign navigation, as the consumer in a maritime State.
                            Other local expenditures, have not of themselves a correspondent operation
                        "3. The expediency of refusing all appropriations for internal improvements (other than those of the
                            character last referred to, if they even be so called) until the national debt is paid; as well on account of the
                            sufficiency of that motive, as to give time for the adoption of some Constitutional or other arrangement, by which the
                            whole subject may be placed on better grounds; an arrangement which will never be seriously attempted as long as
                            scattering appropriations are made, and the scramble for them thereby encouraged"
                        The expediency of refusing appropriations, with a view to the previous discharge of the public debt, involves
                            considerations which can be best weighed & compared at the focus of lights on the subject. A distant view like
                            mine, can only suggest the remark too vague to be of value, that a material delay ought not to be incurred for objects,
                            not both important and urgent; nor such objects to be neglected in order to avoid an immaterial delay. This is indeed is but
                            the amount of the exception glanced at in your parenthesis.
                        The mortifying scenes connected with a surplus revenue, are the natural offspring of a surplus; and can not
                            perhaps be entirely prevented by any plan of appropriation, which allows a scope to Legislative discretion. The evil will
                            have a powerful controul in the pervading dislike to taxes, even the most indirect. The taxes lately repealed are an index
                            of it. Were the whole revenue expended on internal improvements, drawn from direct taxation, there would be danger of too
                            much parsimony rather than too much profusion at the Treasury.
                        "4. The strong objections which exist against subscriptions to the Stock of private companies, by the U.
                            States"
                        The objections are doubtless in many respects strong. Yet cases might present themselves which might not be
                            favored by the State, whilst the concurring agency of an undertaking company, would be desireable in a national view.
                            There was a time, it is said, when the State of Delaware, influenced by the profits of a Portage, between the Delaware & Chesapeake, was unfriendly to the Canal now forming so important a link of
                            internal communication between the North & South. Undertakings by private companies carry with them a presumptive
                            evidence of utility, & the private stakes in them, some security for economy in the execution; the want of which
                            is the bane of public undertakings. Still the importunities of private companies, can not be listened to, with more
                            caution than prudence requires.
                        I have, as you know, never considered the powers claimed for Congress over Roads & Canals, as within
                            the grants of the Constitution. But such improvements being justly ranked among the greatest advantages and best evidences
                            of good Govt., & having moreover, with us, the peculiar recommendation of binding the several parts of the Union
                            more firmly together, I have always thought the power ought to be possessed by the Common Govt., which commands the least
                            unpopular & most productive sources of revenue, and can alone select improvements with an eye to the national
                            good. The States are restricted in their pecuniary resources, and Roads & Canals most important in a national
                            view, might not be important to the State or States possessing the domain & the soil; or might even be deemed
                            disadvantageous, and, on the most favourable supposition might require a concert of means & regulations among
                            several States not easily effected, nor unlikely to be altogether omitted
                        These considerations have pleaded with me in favor of the policy of vesting in Congress an authority over
                            internal improvements. I am sensible, at the same time, of the magnitude of the trust, as well as of the difficulty of
                            executing it properly, & the greater difficulty of executing it satisfactorily.
                        On the supposition of a due establishment of the power in Congress, one of the modes of using it might be, to
                            apportion a reasonable share of the disposable revenue of the U. States among the States to be applied by them to cases of
                            State concern; with a reserved discretion in Congress to effectuate improvements of general concern, which the States
                            might not be able or not disposed to provide for.
                        If Congress do not mean to throw away the rich fund inherent in the public lands, would not the sales of
                            them, after their liberation from the original pledge, be aptly appropriated to objects of internal improvement. And why
                            not also, with a supply of competent authority, to the removal to better situations of the free black as well as red
                            population, objects, confessedly of National importance and desirable to all parties. But I am travelling out of the
                            subject before me
                        The date of your letter reminds me of the delay of the answer. The delay has been occasioned by interruptions
                            of my health; and the answer, such as it is, is offered in the same confidence in which it was asked. With great esteem
                            & cordial salutations
                        
                        
                            
                                James Madison
                            
                        
                    [faint:]
                        Accidents having happened to my letters in several instances a single line noting the safe arrival of this will be <
                            >
                        